Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew L. Koziarz (Reg. #53,154) on August 26, 2022.

The application has been amended as follows: 

IN THE CLAIMS
Claims 1, 7 and 8 have been amended as follows:
1. (CURRENTLY AMENDED) An airfoil comprising: 
a metal body having holes, the holes having undercuts; 
a cover panel carried on the metal body; and 
push fasteners extending through the cover panel and locking the cover panel on the metal body, each of the push fasteners including flexible barbs, wherein upon insertion of the fasteners into the holes the flexible barbs compress to fit into the holes and then decompress upon reaching the undercuts such that the flexible barbs engage the undercuts and prevent retraction of the fasteners from the holes to thereby lock the panel on the metal body,
wherein the push fasteners include heads that are embedded in recesses in the cover panel, and further comprising a film disposed on the cover panel, the film extending across the recesses such that the film encloses the recesses.
7. (CANCELLED)
8. (CURRENTLY AMENDED) The airfoil as recited in claim 1
The above changes have been made in order to place the allowable subject matter of claim 7 into independent claim 1 and to subsequently correct the dependency of claim 8.
Allowable Subject Matter
Claims 1, 3, 4 and 8-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/           Primary Examiner, Art Unit 3745